Case: 17-14214   Date Filed: 01/22/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-14214
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:98-cr-00108-LSC-TMP-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

BACKARI MACKEY,
a.k.a. Bakari Mackey,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (January 22, 2019)

Before WILLIAM PRYOR, GRANT and ANDERSON, Circuit Judges.

PER CURIAM:

      Kevin L. Butler, appointed counsel for Backari Mackey in this direct

criminal appeal, has moved to withdraw from further representation of the
                 Case: 17-14214       Date Filed: 01/22/2019        Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the district court’s order modifying the terms of Mackey’s

supervised release is AFFIRMED. 1




       1
          We note that Mackey has apparently satisfied the district court’s special supervised-
release condition that he reside in a halfway house for six months, and that he is no longer subject
to that condition. To the extent this renders his appeal moot, the proceedings are hereby dismissed.
See United States v. Farmer, 923 F.2d 1557, 1568 (11th Cir. 1991) (holding that appeal from
sentence was rendered moot by the defendant’s release from custody).
                                                   2